Exhibit 99.2 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States dollars) March 31, 2010 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Expressed in United States dollars) March 31, December 31, (Unaudited) ASSETS Current Cash and cash equivalents $ $ Receivables Receivables - Ivanhoe Mines Prepaid expenses Total current assets Deferred costs (Note 13) Investments (Note4) Equipment (Note 5) Mineral property interests (Note 6) Other assets Equity investment - joint venture (Notes4 and 6) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Loans payable to Ivanhoe Mines (Note 7) Total liabilities Commitments (Note 12) Stockholders' equity Common stock, no par value, unlimited number authorized, (Note 8) 97,482,314 (December 31, 2009 - 97,059,346) issued and outstanding Additional paid-in capital Accumulated other comprehensive income: Unrealized gain on available for sale securities Foreign currency cumulative translation adjustment ) Accumulated deficit during the exploration stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Nature of operations (Note 2) The accompanying notes are an integral part of these consolidated financial statements. 1 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) (Expressed in United States dollars) Three Months Ended March 31, Three Months Ended March 31, Inception (July 19,1995) to March 31, EXPENSES Depreciation (Note 5) Write-down of equipment - Foreign exchange (gain) loss ) ) Mineral property interests(Notes6 and 8) General and administrative (Note 8) Loss from operations ) ) ) Interest income Loss from equity investee (Note 4) ) - ) Fair value adjustment of assetbacked commercial paper (Note 4) - - ) Net loss $ ) $ ) $ ) Comprehensive income (loss): Net loss $ ) $ ) $ ) Unrealized gain on available for sale securities(Note 4) - Foreign currency translation adjustment ) Comprehensive income (loss) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 2 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) (Expressed in United States dollars) Number of Shares Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income Accumulated Deficit During the Exploration Stage Total Stockholders' Equity Balance, March 31, 2009 $ $ $ ) $ ) $ Shares issued: Exercise of stock options ) - - Stock-based compensation - Foreign currency translation adjustment - Unrealized gain on available for sale securities - Net loss - ) ) Balance, June 30, 2009 ) ) Shares issued: Exercise of stock options ) - - Mineral property interests - - - Foreign currency translation adjustment - Unrealized gain on available for sale securities - Net loss - ) ) Balance, September 30, 2009 ) ) Shares issued: Exercise of stock options ) - Mineral property interests - - - Stock-based compensation Foreign currency translation adjustment - Unrealized gain on available for sale securities - Net loss - ) ) Balance, December 31, 2009 ) Shares issued: Exercise of stock options ) - - Mineral property interests - - - Foreign currency translation adjustment - Unrealized gain on available for sale securities - Net loss - ) ) Balance, March 31, 2010 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 3 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Expressed in United States dollars) Three Months Ended March 31, Three Months Ended March 31, Inception (July 19, 1995) to March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Items not affecting cash: Depreciation Stock-based compensation - Fair value adjustment of asset backed commercial paper - - Write-down of equipment - Escrow shares compensation - - Mineral property interest paid in stock and warrants - Loss from equity investee - Other items not affecting cash - Changes in assets and liabilities: Receivables ) ) ) Receivables - Ivanhoe Mines ) - ) Prepaid expenses ) ) Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of capital stock - Share issue costs - - ) Loan payable to Ivanhoe Mines - - Net cash provided by financing activities - CASH FLOWS FROM INVESTING ACTIVITIES Deferred acquisition costs ) - ) Mineral property interest - - ) Deposits - - ) Joint venture - Ivanhoe Mines - - ) Purchase of asset backed commercial paper - - ) Acquisition of equipment ) ) ) Net cash used in investing activities ) ) ) Effect of foreign currency translation on cash and cash equivalents ) Change in cash and cash equivalents during the period ) ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ Cash paid for interestduring the period $
